EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Hampshire Group, Limited New York, New York We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 of our report dated April 11, 2014, relating to the consolidated financial statements and financial statement schedule, which appears in the Annual Report on Form 10-K for the year ended December 31, 2013 of the Hampshire Group, Limited. /s/ Elliott Davis, LLC Elliott Davis, LLC Greenville, South Carolina May 13, 2014
